Citation Nr: 1732482	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-00 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that declined to reopen the Veteran's claims for service connection for PTSD and depression.

In April 2016, the Board remanded the appeal so that the Veteran could be afforded a Board hearing.  Thereafter, in May 2017 correspondence, the Veteran requested that his scheduled Board hearing be cancelled and not rescheduled.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed May 2008 rating decision denied claims of entitlement to service connection for PTSD and depression.  Evidence received since the unappealed May 2008 rating decision relates to prior unestablished facts.



CONCLUSION OF LAW

The May 2008 rating decision is final; new and material evidence has been received to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2008 rating decision, the RO initially denied the Veteran's claim for entitlement to service connection for PTSD and depression.  The RO notified the Veteran of the rating decision via a letter later that month.  Although the Veteran submitted a timely notice of disagreement and a Statement of the Case (SOC) was issued in May 2009, the Veteran did not file a timely VA Form 9.  Therefore, the May 2008 decision became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2008 rating decision included the Veteran's service treatment records (STRs), service personnel records (SPRs), lay statements, and treatment records from Dr. Millard, Presbyterian Medical Center, Penn Sports Medicine Center, and a Seizures Impairment Questionnaire.  The Veteran's claim regarding PTSD denied was denied because (1) there was insufficient evidence to verify the Veteran's claimed stressor, and (2) there was no evidence linking the Veteran's current PTSD to service.  Comparatively, the RO denied the Veteran's depression claim because (1) the Veteran did not complain of or receive treatment for depression in service, and (2) there was no evidence linking the Veteran's current depression to service.

Evidence received since the May 2008 rating decision consists of post-service VA and private treatment records, lay statements, and argumentation submitted on the Veteran's behalf by his representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial.  

Specifically, in June 2017, the Veteran submitted a statement listing eleven separate in-service incidents of psychological trauma.  During his prior claim for service connection for PTSD and depression, the Veteran recounted an incident while he was stationed in Germany where he had to jump off of a tank that was hurling towards a cliff.  In addition to the tank incident, in his June 2017 statement, the Veteran discussed several incidents of mistreatment by officers and fellow soldiers in service as well as an incident of military sexual trauma (MST).  

The Veteran's discussion of MST is documented in VA treatment records dated May 2016, January 2015, March 2012, January 2012, June 2010, April 2010, and March 2010.  Additionally, in August 2014, the Veteran's spouse stated that she observed the Veteran describing the appearance of his sexual abuser while he was asleep.

Moving to evidence of a link between a current psychiatric disorder and service, in June 2017 statement, the Veteran's sister R.B.C. stated that prior to service, the Veteran was a happy, carefree individual.  However, after service, she observed that the Veteran was not the same person.  Specifically, she recalled that the Veteran: (1) no longer participated in family gatherings; (2) stopped caring about his attire and personal hygiene; (3) began drinking alcohol and smoking marijuana; (4) seemed unsettled and distant; and (5) no longer wanted to work at the steel company he worked at before service.  As a layperson, the Veteran's sister is competent to report on all things of which she has personal knowledge derived from her own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).

Additionally, in a March 2012 VA psychology note, the Veteran discussed a training accident in Germany and an incident of MST.  The clinician observed that the Veteran was sensitive about the incident of MST and had suffered for many years due to this sensitivity.  The clinician then reaffirmed the Veteran's diagnosis of PTSD and depression.

In summary, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the claim will be reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

As discussed above, the Board has reopened the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  However, as the RO has not adjudicated the merits of this claim in the first instance, the Board must remand it so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

At this time, the Board notes that VA has not yet provided the Veteran an examination or an expert medical opinion in connection with his acquired psychiatric disorder claim.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C.S. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test, the Board finds that a VA examination must be obtained on remand in regard to the Veteran's claim for an acquired psychiatric disorder.  Specifically, as indicated in the body of the Board's decision, the Veteran has current diagnoses of PTSD and depression.  Additionally, as provided in December 2016 and June 2010 VA treatment records, the Veteran has also received the following diagnoses: (1) unspecified psychotic disorder; (2) unspecified neurocognitive disorder; (3) major depressive disorder; and (4) cognitive disorder not otherwise specified (NOS).  Next, in June 2017, the Veteran's sister R.B.C. discussed changes in the Veteran's behavior and functioning once he returned home from service.  The Board finds that R.B.C.'s June 2017 statement is evidence that an acquired psychiatric disorder may be associated with service.

As the record presently lacks sufficient medical evidence discussing a causal connection between the Veteran's service and his current acquired psychiatric conditions, the Veteran must be afforded a VA examination on remand.

As an additional matter, currently associated with the Veteran's claims file is a copy of a January 2009 decision and order from the Social Security Administration (SSA) entitling the Veteran to SSA disability insurance benefits as of December 21, 2007.  From the body of the decision and order, it appears that the Veteran's depression served as a basis for SSA's determination.  However, complete documentation from SSA, including the Veteran's application and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should also be obtained prior to adjudication of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Lastly, given the need to remand the foregoing issues to provide the Veteran with a VA examination and to attempt to obtain records from SSA, any outstanding VA treatment records should also be obtained.  Specifically, the AOJ should attempt to obtain all VA treatment records dated since June 2016.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated since June 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain all records associated with any claim the Veteran filed for Social Security disability benefits, including copies of any decisions and copies of the medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.S. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

4. Give the Veteran and his representative the opportunity to submit any additional evidence concerning his reported military sexual trauma, including any lay statements from other fellow service members, friends, or family who knew about the incidents.

5. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported. The examiner should then address the following:

(a) Please identify all currently diagnosed mental health disabilities.  In doing so, note that the term "current" means occurring at any time during the pendency of the Veteran's claim-i.e., from March 2010 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

As indicated previously, the record reflects previous diagnoses of PTSD, depression, major depressive disorder, unspecified psychotic disorder, unspecified neurocognitive disorder, and cognitive disorder NOS.

(b) Please state whether the record reflects that in-service military sexual trauma occurred in this case.  If in-service military sexual trauma occurred, please identify which markers form the basis of this opinion.

(c) With respect to each diagnosed psychiatric disability, please state whether it is at least as likely as not (50 percent probability or more) that the disability arose during service or is otherwise related to service, to include the Veteran's reported military sexual trauma.  

If a diagnosis of PTSD is made, please state upon which stressor(s) the diagnosis is based.  

If a psychotic disorder is diagnosed, and such did not initially manifest during service, please state whether it is at least as likely as not that the disorder manifested during the first year after the Veteran's separation from service (October 1967).

In offering any opinion, the examiner should consider both medical and lay evidence dated both prior to and since the filing of the claim.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

6. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


